Citation Nr: 1400301	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar on the right lower leg.  

2.  Entitlement to an increased rating for internal derangement of the left knee (hereinafter referred to as a left knee disorder), currently rated 10 percent disabling.

3.  Entitlement to an increased rating for ligament reconstruction for internal derangement of the right ankle (hereinafter referred to as a right ankle disability), currently rated 10 percent disabling.

4.  Entitlement to compensation for additional disability of the right ankle/lower extremity.  

5.  Entitlement to an extension of a temporary total rating beyond September 30, 2010 based on a need for convalescence following right ankle surgery pursuant to 38 C.F.R. § 4.30.  

(The issues of entitlement to service connection for a low back disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for a respiratory disorder; entitlement to an undiagnosed illness manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance; and entitlement to an initial compensable rating for right ear hearing loss are addressed in a separate decision of the Board under docket number 09-27 423).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves on various periods of active duty for training (ACDUTRA), to include from January 1990 to May 1990, and inactive duty for training (INACDUTRA).  He served on active duty in the United States Army from November 1990 to July 1991, with service in Saudi Arabia in the Southwest Asia Theater of operations from January 1991 to June 1991, and from June 1993 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011 and July 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In May 2013, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's Virtual VA file.  

The claims for an initial compensable rating for a scar of the right lower extremity, entitlement to an increased rating for a right ankle disability, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional disability of the right ankle/lower extremity as a result of VA medical treatment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected left knee disability has been manifested by noncompensable limitation of extension and flexion with complaints of pain on use; instability has not been clinically demonstrated.  

2.  The competent medical evidence shows that the Veteran's right ankle surgeries necessitated 10 months of convalescence with immobilization by cast; further doctor-mandated excuse from work was not demonstrated due to surgery beyond September 30, 2010.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

2.  The criteria for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following right ankle surgery have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a notice letters dated in December 2009, November 2010, and January 2011, issued prior to the rating decisions on appeal, informed the Veteran of what the evidence must show to establish entitlement to the benefits sought (e.g., those claims adjudicated herein-increased rating and a temporary total rating.), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured examinations and medical opinions in furtherance of the Veteran's claim.  The examinations for the issues addressed in the decision portion of this document are sufficient because they were based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's left knee disability is currently rated at 10 percent under Diagnostic Codes 5260 for painful range of motion that is otherwise noncompensable.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  

Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Initially, the Board observes that it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), or removal of semilunar cartilage (Diagnostic Code 5259).  Additionally, X-rays in June 2011 and an MRI in July 2012 were negative and did not demonstrate the presence of arthritis (Diagnostic Codes 5003 and 5010) in the joint.  Hence, higher ratings under those diagnostic codes may not be assigned.  

The Board finds that the preponderance of the evidence is against an increased evaluation for a left knee disability.  In this respect, VA examinations in June 2011 and July 2012 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  Upon VA examination in June 2011, range of motion of the left knee was reported to be 0 degrees to 100 degrees with pain on motion and upon VA examination in July 2012, range of motion of the left knee was reported to be 0 degrees to 130 degrees with complaints of pain at rest and with movement.  There was some swelling, and mild tenderness but good muscle function.  There was additional limitation due to weakened movement, excess fatigability, and incoordination.  Based on the Veteran's complaints of pain as well as the other factors detailed in the evaluations, the Veteran has been awarded a 10 percent rating for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2013).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current left knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

The Board also finds that the medical evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  The June 2011 and July 2012 VA examination reports indicated the ligaments were stable, there was no medial or collateral ligament laxity of the left knee; and anterior drawer sign, Lachman's, McMurray's were negative.  Thus, the Board finds that the clinical evidence is against finding that there is even slight recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he has pain and weakness.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, his assertions cannot constitute competent medical evidence that his disability has increased in severity so as to warrant a higher evaluation.  Here, the clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 10 percent ratings in effect during the appeal period.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for a higher rating for a left knee disability is denied.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  The rating criteria outlined above reasonably describe the Veteran's disability level and symptomatology due to his service-connected scar and left knee disorder.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of these disabilities that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Extension of a Temporary Total Rating for a Right Ankle Disability Beyond September 30, 2010

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2013).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2013).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2013).
Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30 (2013).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2013).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

In the current appeal, the medical records show that the Veteran underwent a right ankle lateral ligament reconstruction in December 2009 and right ankle ortho-debridement of impinging soft tissue with gastrocnemius release in July 2010.  In a February 2010 rating decision, the RO granted a temporary total rating based on the need for convalescence from December 4, 2009 through February 28, 2010.  Subsequently, in a March 2010 rating decision, the temporary total rating was extended for a period of two months - until April 30, 2010.  An additional extension was granted in a May 2010 rating decision - until June 2, 2010.  Finally, in an August 2010 rating decision, the RO extended the temporary total rating until September 30, 2010.  

The Board finds that an extension of the temporary total disability rating beyond September 30, 2010 is not warranted for convalescence following right ankle surgery because the evidence fails to demonstrate that the Veteran's right ankle surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work), severe post-operative residuals, or immobilization by cast beyond September 30, 2010.  See Seals, supra.  The Veteran has asserted that his doctor did not release him to return to work until January 5, 2011.  In support of his assertion he submitted a November 2010 letter from his treating physician noting that he was unable to work for the period from October 27, 2010 until January 5, 2011, "due to an ankle injury." (Emphasis added).  The critical factor here is that the Veteran's inability to work during this period resulted from an additional injury to the right ankle - not from surgical complications that required further convalescence.  In the absence of the conditions enumerated above as a result of surgical treatment, there is no legal basis for the assignment of additional convalescence benefits beyond September 30, 2010.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total disability rating following right ankle surgery under 38 C.F.R. § 4.30 beyond September 30, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating in excess of 10 percent for a left knee disability is denied.  

An extension of a temporary total rating beyond September 30, 2010, based on a period of convalescence following right ankle surgery is denied.  


REMAND

The Veteran submitted additional evidence - photographs of his right lower extremity scar - after his hearing before the undersigned in May 2013 without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2013).  Hence, the matter must be remanded so the RO may consider the evidence in the first instance.  

Further, the Veteran asserted that he has additional disability of his right ankle following surgical treatment by VA and the improper placement of the cast, and the claim was adjudicated pursuant to 38 U.S.C.A. § 1151 (West 2002).  The evidence reflects that the Veteran underwent a right ankle lateral ligament reconstruction in December 2009 and right ankle ortho-debridement of impinging soft tissue with gastrocnemius release in July 2010.  However, the surgical treatment at issue was for a service-connected disability - service connection for a right ankle disability has been in effect since 2008.  Hence, the claim must be adjudicated pursuant to 38 C.F.R. § 3.310, not 38 U.S.C.A. § 1151.  In light of this, the Board finds that a remand is necessary so the RO can readjudicate the claim under the appropriate regulation.  
Additionally, the Board finds that the Veteran's claim for a higher rating for his service-connected right ankle disability is inextricably intertwined with the claim for secondary service connection for additional right ankle disability.  Harris v. Derwinski, 1 Vet. App. 180 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Therefore, a decision on that claim must be deferred pending the development needed as discussed below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right ankle disability since May 2013.  After securing the necessary release, obtain those records.

2.  Schedule the Veteran for a VA joints examination to ascertain all clinical manifestations associated with the Veteran's right ankle (including all post-operative residuals) and to assess the severity of the disability.  The examiner must review the claims folder and that review must be noted in the report.  All indicated tests and studies should be performed, and all findings should be set forth in detail, including ligament testing and range of motion studies.  The examiner should describe all symptoms and manifestations attributable to the right ankle - and specifically note if there are any separate, additional disabilities of the right ankle and/or lower extremity as a result of the surgical treatment and improper cast placement.  

3.  Then readjudicate the claims for entitlement to a compensable rating for a scar of the right lower extremity; entitlement to additional disability of the right ankle, secondary to the service-connected right ankle disability pursuant to 38 C.F.R. § 3.310; and entitlement to an increased rating for a right ankle disability based on all of the evidence of record.  If any of the determinations remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


